Name: 93/13/EEC: Commission Decision of 22 December 1992 laying down the procedures for veterinary checks at Community border inspection posts on products from third countries
 Type: Decision_ENTSCHEID
 Subject Matter: information technology and data processing;  agricultural policy;  tariff policy;  agricultural activity;  European construction;  cooperation policy
 Date Published: 1993-01-15

 Avis juridique important|31993D001393/13/EEC: Commission Decision of 22 December 1992 laying down the procedures for veterinary checks at Community border inspection posts on products from third countries Official Journal L 009 , 15/01/1993 P. 0033 - 0041 Finnish special edition: Chapter 3 Volume 47 P. 0186 Swedish special edition: Chapter 3 Volume 47 P. 0186 COMMISSION DECISION of 22 December 1992 laying down the procedures for veterinary checks at Community border inspection posts on products from third countries(93/13/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/675/EEC laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as last amended by Decision 92/438/EEC (2), and in particular Article 4 (6), Article 8 (3), Article 10 (2), Article 11 (7), Article 14 (3), Article 16 (4) and Article 18 (1) thereof, Whereas the principles underlying the organization of documentary, identity and physical checks, as well as the follow-up to such checks have been laid down; whereas it is now necessary to adopt additional measures in order to establish a reliable harmonized procedure and set up the new arrangements for veterinary checks on products from third countries; Whereas documentary and identity checks are based on a comparison between the information transmitted by the importer and the products imported into the Community and must be carried out according to certain rules; whereas physical checks on such products must also meet certain requirements, and the type and results of checks must be mentioned on a certificate; Whereas, therefore, the proper functioning of the new arrangements requires that all information on a product be brought together in a document based on a given model; Whereas the routing of products which may be accepted only for uses other than human consumption should be carried out within the framework of an appropriate existing Community procedure; Whereas certain veterinary checks are not carried out on products carried in the luggage of travellers and intended for their consumption, or sent in small consignments addressed to individuals; whereas a maximum weight limit should nevertheless be fixed for products subject to such derogations; Whereas certain plant products posing a risk of spreading contagious diseases to animals must be subjected to veterinary checks; whereas a list of such products must be drawn up, together with a list of third countries or parts of third countries which may be authorized to export them to the Community; Whereas certain consignments of products exported from a Member State towards a third country may be refused importation by the third country, then in those cases it is up to the competent authority of the Member State that has exported the products to take the necessary measures to control the consignment on its re-introduction into the territory of the Community; Whereas in accordance with Article 11 (2) (b) of Directive 90/675/EEC, the Member State is able to conclude bilateral agreements for certain veterinary controls in the country of destination, it is required in these cases to ensure all necessary measures in the way of veterinary checks as mentioned in this Directive are carried out; Whereas the products stored in a free zone or in a free warehouse, in a warehouse under customs control or in transit through the territory of the Community from one third country to another will be made the subject of a further implementing Decision; Whereas derogations concerning the inspection of fish coming from third countries into the Community will be made the subject of later implementing Decisions; Whereas the specific conditions of sampling and of examination of the different types of products will be the subject of further implementing Decisions; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. The documentary and the identify checks must be carried out according to Annex A. 2. Importers or their representatives must, using a document based on the model laid down in Annex B, inform the veterinary staff of the border inspection post in advance of arrival of the products. The document shall be drawn up in four copies (one original and three copies) and the importer or his representative must: - fill in section 1 on all four copies, - transmit a copy to the customs authorities of the border inspection post, - transmit the original and the two remaining copies to the official veterinarian responsible for the border inspection post. 3. The document based on the model laid down in Annex B must be made out in at least the language or in one of the languages of the border inspection post where the products coming from third countries are introduced into the Community and in the language or in one of the languages of the country of destination of the product. 4. Without prejudice to paragraph 3, the information contained in the document based on the model laid down in Annex B may, with the agreement of the competent authorities of the Member States, to be made the object of a prior notification through telecommunications or other systems of data transmission. Article 2 Physical checks, laboratory tests and analyses of official samples must be carried out in accordance with the requirements of Annexes C and D. Article 3 1. After completion of the checks mentioned in Articles 1 and 2, section 2 of the document based on the model laid down in Annex B has to be completed under the responsibility of the official veterinarian responsible for the border inspection post and must be signed by him; then the original must be passed to the customs authorities at the border inspection post, one copy given to the importer or his representative and the second copy retained at the post. 2. The official veterinarian shall retain original certificates or health documents accompanying the consignment as well as the copy of the document based on the model laid down in Annex B for at least three years. Article 4 1. If the veterinary checks carried out indicate that the product should not be imported into the Community the competent authority, after consulting the importer or his representative, shall decide with all speed either to return or to destroy it. 2. If the competent authority decides to destroy the consignment, it must take all necessary measures to ensure that the consignment and the destruction operation remains at all times under official control. The destruction of the consignment must be carried out in the border inspection-post installation or in appropriate installations as near as possible to that border inspection post. 3. If, in derogation to paragraph 1, the competent authority in application of Article 16 (2) of Council Directive 90/675/EEC accepts that the products may be imported only for certain uses other than human consumption, treatment and transport of these products shall be done only under the supervision of the competent authority and in accordance with Directive 90/667/EEC of 27 November 1990 laying down the veterinary rules for the disposal and processing of animal waste, for its placing on the market and for the prevention of pathogens in foodstuffs of animal or fish origin and amending Directive 90/425/EEC (3). Moreover, the competent authority at the place of destination of the registered plant shall be informed of the operation through the Animo network, or pending the implementation of the latter, by telecommunication or by any data transfer system. 4. The procedures described in paragraphs 1, 2 and 3 shall also apply where the inspections carried out by the competent authority at the border crossing point reveal any of the infringements mentioned in Article 4 (3) of Council Directive 90/675/EEC. However, measures in the sense of Article 16 (1) and (2) may only be taken by the official veterinarian responsible for the nearest border inspection post. All the consignments which are rejected shall be notified immediately by the Shift system or, pending the implementation of the latter, by telecommunication or by any data transfer system. Article 5 1. Without prejudice to specific Community rules for certain products, the products referred to in points (i), (ii) and (iv) of Article 14 (1) of Council Directive 90/675/EEC shall not be the subject of the systematic veterinary checks set out in chapter I of this Directive if they are less than 1 kilo in weight and destined for human consumption. However all necessary measures must be taken to ensure that only such products from approved or parts of approved countries are introduced into the Community. 2. The first paragraph shall not affect the animal health and public health rules set out in the appropriate Community legislation or in its absence the national rules of the Member States. Article 6 1. Member States shall submit the plant products listed in Annex E to the veterinary checks specified in Article 1 (1). 2. Member States shall authorize the importation of plant products listed in Annex E originating from the countries or parts of third countries listed in Annex F where the importation from these countries or parts of third countries is not prohibited. 3. The requirements of Article 16 of Council Directive 90/675/EEC apply mutatis mutandis to plant products when the veterinary checks indicate that they do not satisfy the conditions of this Decision. Article 7 This Decision shall apply with effect from 1 January 1993. Article 8 This Decision is addressed to the Member States. Done at Brussels, 22 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 373, 31. 12. 1990, p. 1. (2) OJ No L 243, 25. 8. 1992, p. 27. (3) OJ No L 363, 27. 12. 1990, p. 51. ANNEX A Detailed rules for documentary and identity checks on products from third countries 1. For each consignment, the competent authority must ascertain the customs destination. 2. Each certificate or document for animal health or public health which accompanies a consignment of products originating in a third country must be inspected in order to confirm: (a) that it is an original certificate or document; (b) that it refers to a third country or part of a third country authorized to export to the Community, or for non-harmonized products, to the Member State concerned; (c) that its presentation and content correspond to the specimen drawn up for the product and third country concerned; (d) that it consists of a single sheet of paper; (e) that it has been fully competed; (f) that the date of issue of the certificate or document for animal health or public health relates to that of the loading of the products for their dispatch towards the Community; (g) that it is made out to a single recipient; (h) that it relates to an establishment authorized to export to the Community, or for non-harmonized products, to the Member State concerned; (i) that it is drawn up in at least one of the official languages of the Member States where the inspection is carried out; (j) that it is signed by the official veterinarian or where appropriate the representative of the official authority and shows legibly and in capitals, his name and position, and also that the official health stamp of the third country is in a different colour to that of the printing of the certificate; (k) that the information given in the certificate is in conformity to that in the document based on the model laid down in Annex B pertaining to the consignment. 3. It is necessary that visual inspection shall be carried out to ensure that the products match the information given in the veterinary certificates or documents accompanying the consignment; this procedure should include amongst others: (a) verification of the seals on the means of transport where this is required; (b) for all types of products, a check for the presence and conformity of the official stamp or health marks identifying the country and establishment of origin and that these correspond to those on the certificate or document; (c) in addition, for wrapped products, inspection of the labelling information required by the veterinary legislation. ANNEX B ANNEX C Detailed rules for physical checks on products 1. The physical check on each consignment must be carried out under conditions permitting the required inspection and testing to be carried out satisfactorily. 2. Each consignment must be inspected to check the conditions and means of transport, in particular to confirm that: (a) the temperature conditions comply with the requirements for the products concerned if laid down in Community rules or, where none exist, in the relevant national rules; (b) the conditions of transport have maintained the products in the required state; (c) there is no reason to suspect abnormalities during transport. 3. The conformity of the products with the information on the certificate must be confirmed, on the basis, in particular, of the following procedures: (a) verification that the number of items or packages mentioned on the accompanying certification corresponds to the weight of the consignment by example of the weight of one item or package; (b) verification that the packaging, wrapping or envelope used fulfils the Community or, where applicable, national requirements: material used, state, presence of marks and/or indications required. 4. Each lot submitted to a physical examination to verify, after opening of the packaging, wrapping or envelope, that the conditions foreseen for the product concerned in the vertical Directives or, where none exist, the relevant national legislation are satisfied. With this aim in view an organoleptic examination, particularly visual examination, must be carried out on each consignment to check for abnormalities rendering the product unfit for the use given on the veterinary certificates or accompanying documents; these examinations shall be carried out on in principle 1 % of the items or packages of the consignment, with a minimum of two and a maximum of 10. For loose products, the examination shall be made on at least five separate samples distributed throughout the consignment. At any time, during the examination of the products, the official veterinarian may derogate from the maximum laid down above. In addition to the physical checks referred to above, public health inspection of products intended for human consumption must include: - measurement of the temperature of the product, if Community or, where applicable, national rules so require, - checks for abnormalities in appearance, consistency, colour, smell and, where appropriate, taste; for frozen or deep-frozen products, inspection shall be carried out after thawing of the products. 5. In addition, the veterinarian shall, whenever he deems necessary, require any additional examinations to be carried out to verify compliance with Community or national legislation governing imports of or trade in these products. 6. In the event of doubt, additional physical and laboratory examinations shall be carried out on the products after the consignment has been fully unloaded, and if necessary the determination of the species. 7. In addition to the formalities referred to in Article 3, veterinary services shall take all necessary steps to indicate that an official physical control of the consignment has been carried out, particularly by resealing and placing the official stamp on all packages handled and by resealing all containers opened, mentioning the seal number indicated in the document in Annex B and on certificates or documents accompanying the consignment. ANNEX D Detailed rules relating to laboratory testing of products 1. Pending approval of Community monitoring plans, each Member State must submit consignments of products presented for importation to a monitoring plan, to verify Community legislation is respected, or where applicable national rules, in particular, to detect residues, pathogenic organisms or other substances dangerous to humans, animals or the environment. These monitoring plans must take into account the nature of the products and the risk that they present. In all cases, the official veterinary surgeon of the border inspection post which carried out testing under this monitoring plan must inform the competent authority at the place of destination in accordance with Article 4 (5) of Directive 90/675/EEC and mention the testing in the document based on Annex B that is made out to certify the veterinary checks that are carried out. When the testing concerns a substance or a pathogenic agent which presents a direct or immediate animal or public health risk, the official veterinarian responsible for the border inspection post who carried out the test or the competent authority at the place of destination that has been informed may withhold the consignment from release until the results of the laboratory test are known. Each Member State has to inform the other Member States and the Commission of positive results found during the execution of the monitoring plans, so that the veterinary checks may be altered as a results of the information gathered. 2. When, in particular following the examination of a consignment, or on the basis of information received from another Member State or from the Commission, or on the basis of a result of an unfavourable examination on a previous consignment, the competent authority decides to carry out a laboratory examination, the consignment may only to be sent to its destination on the condition that this laboratoy examination has given satisfactory results. In the meantime the consignment remains under the control of the responsible veterinarian of the border inspection post that has carried out the veterinary controls. ANNEX E Plant products subject to veterinary checks 1. Straw. 2. Hay. ANNEX F List of countries or parts of countries from which Member States shall authorize import of hay and straw Australia Austria Belarus Bulgaria Canada Chile Croatia Cyprus Czechoslovakia Estonia Finland Greenland Hungary Iceland Latvia Lithuania Malta New Zealand Norway Poland Romania Slovenia Sweden Switzerland United States of America